Citation Nr: 0824826	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-27 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether it was proper to reduce the disability evaluation 
for anxiety with mild depressed feelings from 30 percent to a 
10 percent disability rating effective from April 1, 2006 to 
August 16, 2006. 

2.  Entitlement to an effective date earlier than August 17, 
2006 for the assignment of a 50 percent disability rating for 
anxiety.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to February 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

A statement of the case on the issue of service connection 
for post-traumatic stress disorder was issued in August 2007.  
A substantive appeal does not appear to have been submitted 
in response thereto.

The issue of entitlement to an effective date earlier than 
August 17, 2006 for the assignment of a 50 percent rating for 
anxiety is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2005, the RO notified the veteran of a proposal 
to reduce the disability evaluations for his service-
connected anxiety based on findings in the June 2005 VA 
examination report. 
 
2.  In January 2006, the RO reduced the veteran's disability 
evaluation for anxiety, effective April 1, 2006. 
 
3.  At the time of the reduction in April 2006, the veteran's 
disability on appeal had been evaluated at the current rating 
for a period of less than 5 years. 
 
4.  The competent medical evidence does not reflect an 
improvement in the veteran's service-connected anxiety 
disorder to warrant a reduction in the assigned rating from 
30 to 10 percent.  





CONCLUSION OF LAW

The reduction of the assigned rating for the veteran's 
anxiety from 30 to 10 percent was not warranted, and the 
requirements for restoration have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.130, 
Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, for the reasons stated below, the 
Board finds that the veteran is entitled to a restoration of 
his 30 percent rating for his service-connected anxiety 
disorder.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II.  Propriety of Rating Reduction

The RO granted service connection for anxiety in a September 
2002 rating decision and assigned a 30 percent disability 
rating, effective May 6, 2002.  The veteran filed a claim for 
an increased rating in March 2005.  In July 2005, the RO sent 
the veteran a letter and a rating decision proposing to 
reduce the veteran's disability evaluation from 30 percent to 
10 percent.  In a January 2006 rating decision, the RO 
reduced the disability evaluation from 30 percent to 10 
percent, effective April 1, 2006.   

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  Where a reduction in an 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance must be prepared setting forth all material 
facts and reasons and the veteran must be notified that he 
has 60 days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e).  The effective date of the reduction will be the 
last day of the month in which a 60-day period from the date 
of notice to the veteran of the final action expires.  38 
C.F.R. § 3.105(e).   In this case, as detailed above, the RO 
followed proper procedure in reducing the assigned rating for 
the veteran's anxiety from 30 to 10 percent, and he is not 
entitled to the benefit sought on appeal on that basis.  
Therefore, the Board must now address whether the competent 
evidence warranted a reduction in the assigned rating.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344.  Rating agencies will handle cases affected by change 
of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve.  The Board notes that the provisions of 38 C.F.R. 
§ 3.344(a) and (b), which govern reductions of rating in 
effect for five or more years, do not apply in this case 
because the 30 percent rating for anxiety was in effect from 
May 6, 2002 to March 31, 2006.  Therefore, reexaminations 
revealing physical or mental improvement in the veteran's 
disability will warrant a reduction in rating.  See 38 C.F.R. 
§ 3.344(c).

In evaluating service-connected disabilities, the law 
mandates that such disabilities must be reviewed in relation 
to their history.  38 C.F.R. § 4.1.  Other applicable, 
general policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The evidentiary burden 
is on VA to establish, by preponderance of evidence, that the 
veteran's disability rating reduction was warranted.  38 
U.S.C.A. § 5107(b); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

Under the General Rating Formula for Mental Disorders a 30 
percent rating is prescribed for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.   A 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms, which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptomatology 
contemplated for each rating.  The use of such terminology 
permits consideration of items listed as well as other 
symptoms and contemplates the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Vet. App. 1, 11 (2001).  

The RO based the rating reduction on a June 2005 VA 
examination.  The examiner noted that the veteran met the 
criteria for generalized anxiety because the veteran 
constantly worries about numerous matters including finances, 
work, and family issues.  He also constantly worries about 
what other people think.  The examiner determined that the 
veteran was unable to control his worry and he has much 
difficulty trying to control it.  The examiner also revealed 
that the veteran had irritability, muscle tension headaches, 
frequent fatigue, restlessness or keyed up feelings, 
occasional difficulty concentrating, depression and 
difficulty going to sleep.

The above evaluation is similar to the VA examination in July 
2002, which was the basis for the assignment of the initial 
30 percent rating.  The examiner in July 2002 noted that the 
veteran met the requirement for generalized anxiety.  The 
examiner found that the veteran had difficulty controlling 
his worry and the veteran had irritability, difficulty 
concentrating on work, sleep disturbance and easy 
fatigability causing significant distress in his occupational 
situation.

The Board notes that the VA medical examinations indicated 
similar global assessment function (GAF) scores regarding the 
veteran's psychological, social, and occupational 
functioning.  The examiner in both the July 2002 and the June 
2005 VA examination designated the veteran's GAF score at 
approximately 90.  Scores ranging from 81 to 90 indicate an 
absent from or minimal symptoms (e.g., mild anxiety before an 
exam), good functioning in all areas, interested and involved 
in a wide range of activities, socially effective, generally 
satisfied with life, no more than everyday problems or 
concerns (e.g., an occasional argument with family members).  
See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, 1994 (DSM-IV), at 46.  

The Board notes that a June 2004 psychological report written 
by the medical director of mental health at the Lawton VA 
noted that the veteran had significant problems with anxiety 
and depression.  The physician stated that the veteran had 
difficulty making decisions, dealing with interruptions to 
his schedule, is a perfectionist and he wants to enforce his 
will on others to get them to conform.  The physician 
revealed that the veteran had a depressed mood and had 
problems with motivation.  He assigned the veteran a GAF 
score of 60.  A score of 51-60 reflects some moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with peers or co-workers).  In a March 2006 VA 
psychological report, the physician noted that the veteran is 
service-connected for generalized anxiety disorder, however, 
the veteran's obsessive compulsive disorder and depression 
can be considered to be an evolution of the veteran's anxiety 
disorder.  The physician noted that the veteran's appearance 
was within normal limits, speech had a normal rate, rhythm 
and tone, his mood was good, and his affect was non-
restricted and appropriate.  The veteran was assigned a GAF 
score of 60.  These medical reports seem to suggest that the 
veteran's disability may have actually gotten worse since the 
July 2002 VA examination.  

The Board concludes that the rating reduction was not 
warranted, as the preponderance of the evidence does not show 
an improvement in the veteran's service-connected anxiety 
disorder.  See Brown v. Brown, 5 Vet. App. at 413.  


ORDER

Restoration of the 30 percent evaluation for anxiety is 
granted, effective for the period from April 1, 2006 to 
August 16, 2006.  


REMAND

In a letter received in May 2007, the veteran raised the 
issue of entitlement to an effective date earlier than August 
17, 2006, for the award of an increased rating to 50 percent 
for service-connected anxiety.  He asserted that the 
effective date for the 50 percent evaluation should be March 
2005, the date he filed his claim for an increased rating.  
The Board construes this letter as a notice of disagreement 
to the February 2007 rating decision.  In a case in which a 
veteran expressed disagreement in writing with a decision by 
an agency of original jurisdiction and the agency of original 
jurisdiction failed to issue a statement of the case (SOC), 
the Board should remand the matter for issuance of an SOC.  
See Manlicon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
the Board is required to remand this issue for the issuance 
of an SOC.

Accordingly, the case is REMANDED for the following action:

Send a statement of the case to the 
veteran concerning the issue of 
entitlement to an effective date prior to 
August 17, 2006, for the grant of an 
increased rating to 50 percent disabling.  
The veteran should be advised of the 
necessity of filing a timely substantive 
appeal if he wants the Board to consider 
this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).
	


______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


